Citation Nr: 0822125	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  08-03  331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to insurance benefits under 38 U.S.C.A. § 1922.   



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

The Board notes that in a June 2008 statement the veteran 
stated that his address had changed. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran was scheduled for a Central Office Board hearing 
in Washington, DC, to be held in August 2008.  However, in a 
June 2008 statement the veteran requested that he be 
scheduled for a video-conference hearing instead.  Because 
videoconference hearings are scheduled by the RO, a remand of 
this matter is required in this case.  See 38 C.F.R. § 20.704 
(2007).  

Accordingly, the case is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a 
videoconference hearing at the RO at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




